Citation Nr: 0213593	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus 
with hallux valgus and hammer toes.  

2.  Entitlement to a compensable rating for residuals of a 
stress fracture of the right heel.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1996 of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
compensable rating for his residuals of a stress fracture of 
the right heel.  He responded with a timely Notice of 
Disagreement, and a Statement of the Case was issued in May 
1997.  He filed a timely substance appeal which was received 
in June 1997.  

The veteran's appeal of this issue was first presented to the 
Board in November 1997, at which time it was remanded for 
additional development.  

In a May 1997 rating decision, the veteran was denied service 
connection for bilateral pes cavus, with hallux valgus and 
hammer toes.  Within his June 1997 VA Form 9, the veteran 
expressed disagreement with this decision.  A Statement of 
the Case regarding this issue was sent to the veteran in 
November 1998, and he then responded with a December 1998 VA 
Form 9, perfecting his appeal of this issue.  

The veteran's appeal was returned to the Board in September 
2000, at which time these issues were again remanded for 
additional consideration.  The appeal has now been returned 
to the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Bilateral pes cavus, with hallux valgus and hammer toes, 
was not manifested during the veteran's military service. 

3.  The veteran's service-connected residuals of a stress 
fracture of the right heel are characterized by calcaneal 
spurring without actual or functional impairment.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral pes 
cavus, with hallux valgus and hammer toes, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  

2.  The criteria for a compensable rating for residuals of a 
stress fracture of the right heel have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.31, 4.71a, 
Diagnostic Codes 5276-84 (2001); 66 Fed. Reg. 45, 620, 45, 
630 (August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1974 service entrance medical 
examination revealed the feet to be normal.  In February 
1975, the veteran was diagnosed with a stress fracture of the 
calcaneus of the left foot.  A stress fracture was later 
diagnosed in the right heel as well.  On the veteran's 
December 1977 service separation examination, a history of 
stress fracture of the calcaneus of the left foot, with 
occasional pain, was noted; however, no notation was made of 
pes cavus or any other disability of the foot.  

In the early 1980's, the veteran sought treatment from Dr. 
Paul R. Corbin, D.P.M., for his bilateral foot pain.  A cavus 
type foot was noted at that time.  In December 1987, Dr. 
Corbin performed surgery to straighten the big toe of the 
veteran's left foot, to remove a small round bone (sesmoid), 
and to remove spurs on the right big toe under a callous.  
The diagnoses were hallux adducto varus, left foot; 
hypertrophied sesmoid, medial left foot; and exostosis, right 
hallux, proximal distal phalanx of the right foot.

On VA physical examination in December 1988, the veteran was 
noted to have healed surgical scars on both feet resulting 
from the surgery in 1987.  He denied any pain in the heels.  
An x-ray of the feet revealed old healed osteotomy involving 
both distal fifth metatarsals.

In a January 1989 rating decision, the veteran was awarded 
service connection for residuals of bilateral stress 
fractures of the heels.  

In August 1996, the veteran was afforded a VA medical 
examination of the feet.  He reported bilateral foot pain, 
especially with prolonged walking or walking and standing on 
hard surfaces.  Examination of the right foot revealed a 2 
cm. surgical scar over the 5th toe.  His instep was "a bit 
high but not particularly pathological."  No other 
abnormalities of the right foot were noted.  X-rays of the 
right foot revealed a military hallux valgus deformity of the 
right great toe.  Bilateral pes cavus was diagnosed; however, 
the examiner did not think this disability was due to the 
veteran's prior stress fractures.  Instead, the examiner 
described the pes cavus as an anatomical variant.  

The veteran testified at a personal hearing at the RO in 
March 1997.  He stated that his heels were not causing him 
any particular problems; instead, his complaints centered 
around pain and swelling of the ankles and knees, which he 
felt were the result of his heel problems during service.  

The veteran was again examined by the VA in December 1998.  
He reported pain and swelling of both feet, especially with 
use.  He used corrective shoes and shoe inserts, with some 
success.  On objective examination, the veteran was observed 
to have limitation of motion of the ankles, which the 
examiner attributed to his bilateral pes cavus.  This 
limitation of motion of the ankles resulted in a gait 
characterized by short steps, according to the examiner.  
Otherwise, the veteran was able to stand erect, and could 
perform supination, pronation, and rising on his heels and 
toes independently.  X-rays of the right foot were negative 
for any evidence of calcaneal cysts, but some spurring was 
evident at the posterior aspect of the calcaneus.  

In June 1999, the veteran was seen at St. Joseph Regional 
Health Center for treatment of injuries sustained in a fall 
off a ladder.  He had moderately-severe swelling of the right 
ankle, and a fracture of the right calcaneus was diagnosed.  

Another VA medical examination was afforded the veteran in 
January 2001.  He continued to report chronic foot pain, 
especially with use.  On objective examination, the examiner 
correlated the findings of the December 1998 examination.  He 
further stated that the veteran's present foot problems were 
"not directly attributable to the residuals of [a] right 
heel stress fracture."  

VA outpatient treatment records beginning in the 1990's show 
treatment for foot complaints.  These records do not 
attribute any of the veteran's foot complaints to his service 
connected residuals of stress fracture of the right heel.

Legal Analysis
I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1997 and 
November 1998 Statements of the Case, and the various 
Supplemental Statements of the Case, the veteran has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported private treatment by Dr. Paul Corbin for his foot 
disabilities, and these records have been obtained by the RO.  
VA medical treatment has also been afforded the veteran, and 
these records have also been obtained.  The veteran has 

not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  He has 
also been afforded numerous comprehensive VA medical 
examinations in conjunction with his claims.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II.  Service connection - 
Bilateral pes cavus with hallux valgus and hammer toes.

The veteran seeks service connection for bilateral pes cavus 
with hallux valgus and hammer toes.  At the hearing, he 
clarified that he was not alleging that these problems were 
caused by the heel fracture.  Rather, he was of the opinion 
that these conditions had their onset in service.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  In any claim 
before the VA, the benefit of 

the doubt will be afforded the claimant whenever the evidence 
is in approximate balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  
For the reasons to be discussed below, service connection for 
the disabilities for which the veteran is requesting service 
connection must be denied.  

The veteran's service medical records are devoid of any 
complaints, finding or diagnosis of pes cavus of either foot, 
hallux valgus or hammer toes.  While he did seek treatment on 
several occasions during military service for foot pain, he 
was diagnosed with bilateral stress fractures of the heels, 
for which he has been awarded service connection; at no time 
was the presence of bilateral pes cavus, hallux valgus or 
hammer toes noted by a medical professional.  Moreover, no 
medical professional has attributed these conditions to 
military service.  

III.  Compensable rating - Residuals of a stress fracture of 
the right heel

The veteran seeks a compensable rating for his residuals of a 
stress fracture of the right heel.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be 

assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

In the present case, the medical evidence confirms that the 
veteran sustained a subsequent fracture of his right heel in 
June 1999, unrelated to his service-connected right heel 
disability.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2001).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
residuals of a stress fracture of the right heel.  

The veteran's residuals of a stress fracture of the right 
heel are currently rated as noncompensable under Diagnostic 
Code 5284, for other foot injuries.  This Code rates foot 
injuries as follows:

Severe							30
Moderately severe						20
Moderate							10

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not 

provide for such a noncompensable evaluation.  38 C.F.R. 
§ 4.31 (2001).  For the reasons to be discussed below, a 
compensable rating is not warranted for the veteran's 
residuals of a right heel stress fracture.  

When the veteran was first examined in August 1996, he was 
without any abnormalities of the right foot, with the 
exception of a 2 cm. surgical scar over the 5th toe.  This 
scar was not attributed to his in-service stress fracture of 
the right heel.  At his personal hearing in March 1997, the 
veteran testified that his foot complaints centered around 
calluses on the soles of his feet, and swelling of his ankles 
and knees.  No specific complaints were made regarding the 
veteran's heels.  When he was again examined in December 
1998, he was able to stand erect, and could perform 
supination, pronation, and rising on his heels and toes 
independently.  

As is noted above, the veteran sustained a fracture of his 
right heel in June 1999, requiring casting and rehabilitation 
of his right foot.  However, because this injury is unrelated 
to his service-connected disability, impairment resulting 
from the June 1999 fracture cannot be considered in rating 
the veteran.  When he was again examined in January 2001, the 
examiner found no connection between the veteran's current 
right foot problems and his residuals of a right heel stress 
fracture.  The examiner did not otherwise attribute any 
functional impairment to the veteran's residuals of a stress 
fracture of the right heel.  Thus, based on the above, the 
clear preponderance of the evidence is against a compensable 
rating for the veteran's service-connected residuals of a 
stress fracture of the right heel.  

While other Diagnostic Codes exist for rating foot injuries, 
the medical evidence does not support evaluation of this 
disability under another Code.  No other disability or 
diagnosis has been attributed to the veteran's service-
connected residuals of a stress fracture of the right heel, 
as would warrant evaluation under Diagnostic Codes 5276-83.  


In conclusion, the preponderance of the evidence is against a 
compensable rating for residuals of a stress fracture of the 
veteran's right heel.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  


ORDER

Entitlement to service connection for bilateral pes cavus, 
with hallux valgus and hammer toes, is denied.  

Entitlement to a compensable rating for service-connected 
residuals of a stress fracture of the right heel is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

